 PENNEX ALUMINUM CORP.439Pennex Aluminum Corporation and Chauffeurs,Teamsters and Helpers Local Union No. 430,affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, AFL-CIO.' Case 4-CA-14617April 13, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN, BABSON, AND CRACRAFTOn April 24, 1985, Administrative Law JudgeWalter J. Alprin issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel and Charging Party filedbriefs in opposition to the Respondent's exceptions.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions2 and to adopt the recommended Orderas modified.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and orders that the Respondent,Pennex Aluminum Corporation, Harrisburg, Penn-sylvania, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied.1. Substitute the following for paragraph 1."1. Cease and desist from"(a) Refusing to bargain with Chauffeurs, Team-sters and Helpers Local Union 430, affiliated withInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America asthe exclusive collective-bargaining representative inthe following bargaining unit:"All production and maintenance employees,including laborers, truckdrivers and shippingand receiving employees, employed by PennexAluminum Corp. at its Wellsville, Pennsylva-nia location; excluding all office clerical em-ployees, professional employees, guards andsupervisors as defined in the Act.On November 1, 1987, the Teamsters International Union was read-mitted to the AFL-CIO. Accordmgly, the caption has been amended toreflect that change.2 In adopting the judge's conclusion that the Respondent did not havesufficient objective considerations to support its asserted doubt of theUnion's majority status, we agree with the judge's reliance on Pennco,Inc., 250 NLRB 716 (1980), for the general principles for which he citedthat case. We note, however, that in our decision in Station KKHI, 284NLRB 1339 (1987), we overruled Pennco to the extent that the Boardthere applied a presumption that strike replacements support a union inthe same ratio as the employees they replace"(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."2. Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found'that we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with Chauffeurs,Teamsters and Helpers Local Union 430, affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica as the exclusive collective-bargaining represent-atives of the following unit of our employees:All production and maintenance employees, in-cluding laborers, truckdrivers and shippingand receiving employees employed by us atour Wellsville, Pennsylvania location; exclud-ing all office clerical employees, professionalemployees, guards and supervisors as definedin the Act.WE WILL NOT in any like- or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, resume bargaining in goodfaith with' the Union and, if an understanding isreached, embody it in a written agreement.PENNEX ALUMINUM CORPORATIONWilliam Slack, Esq., for the General Counsel.Norman I. White, Esq. (McNees, Wallace & Nurick), ofHarrisburg, Pennsylvania, for the Respondent.Ira H Weinstock, Esq., of Harrisburg, Pennsylvania, forthe Charging Party Union.DECISIONSTATEMENT OF THE CASEWALTER J. ALPRIN, Administrative Law Judge. Thismatter involves an alleged failure and refusal by the Em-ployer, Pennex Aluminum Corporation (the Respondent)to bargain collectively with Teamsters Local 430, affili-ated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America (theUnion). Respondent defends, in general, on the groundsthat it justifiably withdrew recognition of the Union after288 NLRB No. 53 440DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe Union had been inactive for a 2-year period. This ini-tial decision will find that the Union was not inactive forthe period involved, that Respondent was not justified inwithdrawing recognition, and that Respondent thereforeengaged in an unfair labor practice by failing and refus-ing to bargain collectively with the designated agent ofits employees, in violation of Section 8(a)(1) and (5) ofthe National Labor Relations Act (the Act).The charge was filed on 24 September 19841 and thecomplaint was issued on 30 October. The hearing washeld before me at Harrisburg, Pennsylvania, on 24 Janu-ary 1985, and briefing date was set for 28 February 1985.On the entire record, including briefs, and from my ob-servation of the witnesses, I make the followingFINDINGS OF FACTI. JURISDICTION AND BACKGROUNDA. Prior Negotiations and Board ActionRespondent, operating an aluminum extrusion plant atWellsville, Pennsylvania, is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act. The Union is a labor organization within themeaning of Section 2(5) of the Act. An election was heldon 19 February 1982 and of 36 votes cast, 22 were infavor of the Union. On 1 March 1982 the Union was cer-,tified as the exclusive collective-bargaining representa-tive of a unit consisting of all production and mainte-nance employees, including laborers, truckdrivers, andshipping and receiving employees of Respondent at Re-spondent's Wellsville, Pennsylvania facility, but exclud-ing all office clerical employees, guards, and supervisorsas defined in the Act.Between 23 April and 16 September 1982, Respondentand the Union met and negotiated regarding wages,hours, and other terms and conditions of employment ofmembers of the bargaining unit. Sessions were held on 23April, and 1, 9, and 15 June 1982, resulting in a contractoffer by Respondent on that date. On 17 June 1982 thebargaining unit employees voted to reject the offer. On 9August 1982 the Union telephoned Respondent to deter-mine if the offer was still viable, and on being told that itwas, advised Respondent it was calling a meeting of em-ployees to conduct another vote. On 10 August 1982,however, Respondent advised the Union that the propos-al was withdrawn. On 16 September 1982, Respondentmade a different and less favorable offer. The Union re-sponded with a counterproposal, which Respondent re-jected. On 28 October 1982 the Union filed a chargewith this Board alleging a failure by Respondent to ne-gotiate in good faith. On 14 November 1982 Respondentunilaterally put into effect its less-favorable offer of 16September 1982.A hearing was held on the Union's charge, Case 4-CA-13302, on 9 May 1983. The initial decision, issued 4November 1983, found that Respondent had withdrawnits offer of 15 June 1982 solely because bargaining unitemployees, while rejecting it, did not as a result go outon strike. It also found that the unilateral "contract" of16 September 1982 had fewer benefits. It specifically rec-ommended ordering Respondent to reinstate the unlaw-fully withdrawn offer of 15 June for union consideration.On exceptions, the Board issued its Decision andOrder on 23 August 1984.2 It reversed the administrativelaw judge's findings of fact, and dismissed the complaint.Within 2 weeks of the Board's action, on 6 September,the Union sent a letter to Norman I. White, attorney forRespondent and Respondent's "chief negotiator" at theprior meetings, proposing various dates in September andOctober "for negotiations for an Agreement." On 14September White responded as follows:On September 6, 1984, you wrote requestingdates for negotiations at Pennex. That request mustbe rejected.Bruce, as you know, the election was on Febru-ary 19, 1982. On the 37 people then on the payroll,only ten remain. Thus, we now have over 60 em-ployees of whom only 16 percent were with uswhen the union was certified. Surely the unioncannot now claim majority status.In addition, the last negotiating session took placeover two years ago. You chose to wait and remainsilent while the NLRB case was litigated. Ofcourse, you expected to win, but the complaint wasdismissed and the employer was found not to havebargained in bad faith.As far as Pennex is concerned, it will not assumethat the union still represents its employees and, due' to your two-year silence, it will assume that youhave waived any claim to continued status as therepresentative of its employees.On 24 September the Union filed the charges.B. Intervening Respondent and Union ActivitiesIn the 22 months between filing charges for allegedbad-faith bargaining, 28 October 1982, and the Board'sDecision and Order, 23 August 1984, the Union receivedsix written complaints from bargaining unit membersconcerning terms and conditions of employment, includ-ing discharge. The Union forwarded the complaints to itscounsel, but did not file charges with the Board or con-tact the Respondent.On 2 March 1983 the Union mailed a letter to allknown bargaining unit members, "updating" them con-cerning negotiations, or the lack thereof, charges filedwith the Board, and the approaching hearing of 9 May1982, and exhorting them to "remain united."James Wardrop, as member of the negotiating team onbehalf of the Union, testified without contradiction thatwhile working throughout the Pennex plant until April1983, he had daily discussions with numerous employeesregarding the Union, and that after April he had discus-sions with numerous Pennex employees who were neigh-bors and whom he saw socially, at least once a week.The Union conducted a meeting at a local fire hall on19 May 1984, at which 12 individuals were present.3 A2 271 NLRB 1205.3 Wardrop was present as a former, and not a current, employee.1 All dates are in 1984 unless otherwise indicated. PENNEX ALUMINUM CORP.441three-person membership committee was appointed toreport to the union business agent at a stipulated time on3 June and again on 24 June at the parking lot of a localsupermarket. All three members appeared at the firstmeeting, but only one appeared at the second.A new president for Respondent took office in Sep-tember 1983. He testified without contradiction that hewas never contacted by the Union, and that betweenSeptember 1983 and September 1984, in several instancesemployees directly approached management for the re-soultion of complaints regarding terms and conditions ofemployment, including vacation time, holiday overtime,absentee discipline, and job slotting. Neither specificdates nor the number of such contacts were given.C. DiscussionIt is well settled that there is an irrebuttable presump-tion of continuing majority status for a union extending 1year from certification.4 After that period the presump-tion remains in force, but is rebuttable. An employer maywithdraw recognition of a union in two instances: first,that the union no longer has an actual majority status atthe time recognition is withdrawn, or second, that theemployer's action is predicated on a reasonably groundeddoubt at that time as to continued majority status, (a) as-serted in good faith, (b) based on objective consider-ations, and (c) raised in a context free of employer unfairlabor practices.sAs stated in Pennco, Inc, 250 NLRB 716, 716-717(1980):The presumption of continuing majority status es-sentially serves two important functions of Federallabor policy. First, it promotes continuity in bar-gaining relationships. . . . The resulting industrialstability remains a primary objective of the WagnerAct, and to an even greater extent, the Taft-HartleyAct. Second, the presumption of continuing majori-ty status protects the express statutory right of em-ployees to designate a collective-bargaining repre-sentative of their own choosing, and to prevent anemployer from impairing that right without someobjective evidence that the representative the em-ployees have designated no longer enjoys majoritysupport.As set forth above, the employer after the certifi-cation year may rebut the presumption of majoritystatus with less than actual proof that a union lacksmajority support by establishing objective evidenceforming a reasonable basis for a good faith doubt ofthat status. . . . the employer's burden is a heavyone. Thus, "it is insufficient. . . that the employermerely intuits nonsupport," and good-faith doubt"may not depend solely on unfounded speculationof a subjective state of mind."A corollary of the overall presumption of con-tinuing majority status is that, again absent evidence4 Brooks v. NLRB, 348 U.S. 96 (1954).5 NLRB v. Windham Memorial Hospital, 577 F.2d 805 (2d Cir. 1978);Retired Persons Pharmacy v. NLRB, 519 F.2d 486 (2d Cir 1975); NLRBDayton Motels, 474 F.2d 328 (6th Cit. 1973); Harpeth Steel, 208 NLRB545 (1974); Restaurant Employers Bargaining Assn., 213 NLRB 651 (1974).to the contrary, new employees are presumed tosupport the incumbent union in the same ratio asthose they replace. [Emphasis added.]See also NLRB v. Triplett, 619 F.2d 586, 587 (6th Cir.1980); NLRB v. Flex Plastics, 726 F.2d 272 (6th Cir.1984).The employer, who bears the burden of proof, setforth in its letter two grounds for its stated belief that theUnion no longer represented a majority.The first ground was that on the then current unitcomplement of 60, only 10, or 16 percent, were em-ployed at the time of election on 19 February 1982. Thisevidence of employee turnover is, however, insufficientto support Respondent's good-faith doubt. The Boardhas adopted a rebuttable presumption that newly hiredemployees will support a union in the same ratio as theemployees they repla.ce.6 The only possible evidence thatlater hirees did not support the Union is the statement byRespondent's president that a "number" of employeesapproached him directly with grievances. This is uncon-vincing in that we do not know the number of these em-ployees and cannot but guess whether they constituted amajority of the 60 unit members, or a significant number,or even whether they were members of the bargainingunit.The second ground given by the Respondent for itsbelief that the Union no longer represented a majoritywas that "the last negotiating session took place over 2years ago. You chose to wait and remain silent while theNLRB case was litigated." This argument is equally spe-cious. The Board has permitted employers to base agood-faith doubt of a union majority status on breaks innegotiations, accompanied by employee expressions spe-cifically of dissatisfaction with the Union,7 or by otherevidence of lack of employee supports but has refused tofind that a break in negotiations supports a good-faithdoubt when that break is explained by factors other thanloss of employee support. s The Sixth Circuit stated itmost simply, saying "the fact of stalled contract negotia-tions cannot be the basis for the good faith belief that aunion has lost majority support.",•In addition, the Respondent makes the argument, im-plicit though not contained in its letter setting forth thegrounds on which its position was based, that the Unionno longer represented the employees because it was notactive on behalf of the employees. As evidence, Re-6 Colson Equipment, 257 NLRB 78, 79 (1981); King Radio Corp., 208NLRB 578, 583 (1974); Dynamic Machine Co., 221 NLRB 1140, 1142(1975), enfd. 552 F.2d 1195 (7th Cir 1977), Leatherwood Drilling Co., 209NLRB 618, 622 (1974), enfd. 513 F.2d 270 (5th Cit. 1975); 1 H. Rutter-Rex Mfg. Co., 209 NLRB 6, 8 (1974); United Electric Ca, 199 NLRB 603,606 (1972); Laystrom MA. Co., 151 NLRB 1482, 1484 (1964).7 Southern Wipers, 192 NLRB 816 (1971); Viking Lithographers, 184NLRB 139 (1970).8 Lloyd McKee Motors, 170 NLRB 1278 (1968).9 Leatherwood Drilling Co., supra, in which the union lacked manpowerto expeditiously negotiate simultaneous negotiations with numerous em-ployers in a geographic area; 1 H. Rutter-Rex Mfg. Co., supra, in whichhiatus was during pendancy of NLRB charges; Little Rock Downtowner,supra, in which hiatus was during tamely appeal of Regional Director'sdismissal of charges." NLRB v. Flex Plastics, supra at 275. 442DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDspondent alleges lack of communication or activity bythe Union in representing the employees. In order to suc-ceed in such argument, Respondent "must show that theUnion was neither willing nor able to represent employ-ees at the time its status was called into question."" Atmost, Respondent can be said to raise a question whetherthe Union was willing or able to represent employeeswhile the administrative law judge's recommended Orderwas pending Board review. I find that, in the totality ofthe circumstances, the Union was neither unwilling norunable. The Union did not seek further negotiations be-cause the recommended Order required Respondent toagain place on the table its last offer, which the Unionhad indicated would be the basis of a union vote. At theonly meeting called by the Union, about half its originalmembers attended, and there would be no purpose incalling additional meetings except to inflame resentmentagainst the Employer. Further, I credit Wardrop's un-contested and reasonable testimony, given in a straight-forward manner, that he maintained daily contact withother employees until he left Pennex, and weekly contactthereafter, to discuss the status of contract negotiations.The issue is not the extent of union/management contact,which may have been lacking, but of union/employeecontact, which continued to take place. NLRB v. FlexPlastics, supra at 275, citing Penne•, Inc., supra. Thus,though the Union decided not to file charges or takeother action, the fact that employees continued grievingto it is most meaningful.CONCLUSIONS OF LAW1.Pennex Aluminum Corporation is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.Chauffeurs, Teamsters and Helpers Local Union430, affiliated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica is a labor organization within the meaning of Section2(5) of the Act, and is the exclusive designated bargain-ing agent of the following bargaining unit:All production and maintenance employees, includ-ing laborers, truckdrivers and shipping and receiv-ing employees, employed by Pennex AluminumCorp. at its Wellsville, Pennsylvania location; ex-cluding all office clerical employees, professionalemployees, guards and supervisors as defined in theAct.' 3. Respondent has engaged in an unfair labor practicewithin the meaning of Section 8(a)(1) and (5) of the Actby failing and refusing to bargain collectively with thedesignated agent of its employees.4. This unfair labor practice affects commerce withinthe meaning of Section 2(6) and (7) of the Act." Colson Equipment, supra at 79.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (5) ofthe Act, it will be recommended that Respondent ceaseand desist therefrom and take certain affirmative actionnecessary to effectuate the policies of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-editsORDERThe Respondent, Pennex Aluminum Corporation,Wellsville, Pennsylvania, its officers, agents, successors,and assigns, shall1.Cease and desist from refusing to bargain withChauffeurs, Teamsters and Helpers Local Union 430, af-filiated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America asthe exclusive collective-bargaining representative in thefollowing bargaining unit:All production and maintenance employees, includ-ing laborers, truckdrivers and shipping and receiv-ing employees, employed by Pennex AluminumCorporation at its Wellsville, Pennsylvania location;excluding all office clerical employees, professionalemployees, guards and supervisors as defmed in theAct.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, resume bargaining in good faith withthe Union as the exclusive collective-bargaining repre-sentative of the unit of Respondent's employees de-scribed above in paragraph 1 and, if an understanding isreached, embody it in a written agreement.(b)Post at its Wellsville, Pennsylvania facility copiesof the attached notice marked "Appendix."" Copies ofthe notice, on forms provided by the Regional Directorfor Region 4, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.12 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.13 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."